

	

		II

		109th CONGRESS

		1st Session

		S. 1255

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Voinovich (for

			 himself, Mr. Akaka,

			 Ms. Collins, Mr. Durbin, and Mr.

			 Stevens) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to exclude from gross income amounts paid on behalf of Federal employees and

		  members of the Armed Forces on active duty under Federal student loan repayment

		  programs.

	

	

		1.Short titleThis Act may be cited as the

			 Generating Opportunity by Forgiving

			 Educational Debt for Service Act of 2005.

		2.Exclusion for student

			 loan repayments by the Federal Government

			(a)Exclusion from

			 gross incomeSection 108(f)

			 of the Internal Revenue Code of 1986 (relating to student loans) is amended by

			 adding at the end the following:

				

					(5)Student loan

				repayments by Federal GovernmentIn the case of an individual, gross income

				does not include any payments made by the Federal Government on behalf of such

				individual under—

						(A)(i)section 5379 of title 5, United States

				Code; or

							(ii)any other similar Federal program for its

				employees; or

							(B)section 510(e)(2), chapter 109, or chapter

				1609 of title 10, United States

				Code.

						.

			(b)Exclusion from

			 wages

				(1)In

			 generalSection 3121(a) of

			 such Code (defining wages) is amended—

					(A)in paragraph (21), by striking

			 or at the end;

					(B)in paragraph (22), by striking the period

			 at the end and inserting ; or; and

					(C)by inserting after paragraph (22) the

			 following:

						

							(23)any payment excluded from gross income

				under section 108(f)(5) (relating to student loan repayments by the Federal

				Government).

							.

					(2)Social

			 Security ActSection 209(a) of the

			 Social Security Act (42 U.S.C. 409(a))

			 is amended by adding at the end the following:

					

						(20)Any payment excluded from gross income

				under section 108(f)(5) of the Internal Revenue Code of 1986 (relating to

				student loan repayments by Federal

				Government).

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to payments made on or after the date of enactment of

			 this Act in taxable years ending after such date.

			

